Citation Nr: 0404053	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  94-45 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder.  

2.  Entitlement to service connection for a chronic acquired 
neck disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel





INTRODUCTION

The veteran had inactive duty in the California Army National 
Guard from February 1977 to February 1990, which included a 
period of Active Duty for Training from April 3, 1977 to July 
30, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied entitlement to service 
connection for a crushed lumbar vertebral body.

In July 1994 the RO denied entitlement to service connection 
for a neck injury and affirmed the determination previously 
entered.

The Board initially remanded this case to the RO in July 1998 
for further development and adjudicative action, and most 
recently in March 2003 to accord the veteran due process of 
law.

In August 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by him, and 
provided him an opportunity, which he refused, for a VA 
examination, all in an effort to assist him in substantiating 
his claims.  

2.  No back or neck injuries are shown in service, including 
on examination at separation from National Guard service in 
1990.  


3.  Neither current chronic back pain syndrome, nor cervical 
arthritis and degenerative disc disease, are shown until many 
years after service.  

4.  The probative and competent evidence of record does not 
establish that the veteran has chronic acquired disorders of 
the back and/or neck linked to his service on any basis.


CONCLUSIONS OF LAW

1.  A chronic acquired low back disorder was not incurred in 
or aggravated by active duty for training or inactive duty 
for training; nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.§§ 3.6, 3.303, 3.307, 3.309, 3.159 (2003).  

2.  A chronic acquired neck disorder was not incurred in or 
aggravated by active duty for training or inactive duty for 
training; nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 
C.F.R.§§ 3.6, 3.303, 3.307, 3.309, 3.159.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101 
(22), 101 (24) (West 2002).

The term "active duty" means (C) in the case of members of 
the Army National Guard or Air National Guard of any State, 
full time duty under section 316, 502, 503, 504, 04 505 of 
title 32, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101 (21) (West 2002).

Active duty for training includes periods of full-time duty 
in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101 (22) (West 2002); 38 C.F.R. 
§ 3.6 (2003).

Inactive duty includes other than full-time duty performed by 
the Reserves.  38 U.S.C.A. § 101 (23) (West 2002).


Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  



The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

By letter dated in June 2003 the RO formally notified the 
veteran of the enactment of the VCAA.  This letter for the 
most part reiterated early dated correspondences on file 
advising the veteran of what eveidence was necessary in order 
for him to prevail on his claim.  The RO notified the veteran 
of the types of evidence required to substantiate his claim 
and that VA would obtain such records if their release were 
authorized.  The RO advised the veteran to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issue currently on appeal.  
The RO advised the veteran that it would obtain such records 
if their release were authorized.  The RO also advised him of 
the types of evidence required to substantiate his claim.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  

In particular, through the issuance of the January 1993 and 
July 1994 rating decisions, the September 1994 Statement of 
the Case (SOC), the July 2000, December 2001, and July 2003 
Supplemental Statements of the Case (SSOC), he has been given 
notice of the requirements for service connection.  The RO 
also provided the veteran with the reasons his claim could 
not be granted based upon the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issues 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

Despite numerous efforts, the RO has been unable to obtain 
any service medical documentation referable to the veteran's 
service.  Efforts were made by the RO despite the veteran's 
claims that he sought no treatment in service for the claimed 
traumatic injuries to the neck and back.  A different 
situation exists with respect to post service medical 
documentation.  A substantial quantity of records in this 
regard have been obtained and associated with the claims 
file.  While the veteran was previously afforded the benefit 
of formal VA examination to ascertain the etiology of any 
disability claimed as residual to service injury, he most 
recently, as will be discussed further below, refused to 
cooperate with a more recent effort to have him examined.

The veteran underwent VA examinations in September and 
October 1992.  Those examinations disclosed that there seemed 
to be little significant degree of any injury.  Radiographic 
studies disclosed disc narrowing which was not linked to 
service on any basis, to include the claimed traumatic 
injuries sustained therein.  The Board finds that another VA 
examination is not warranted in this case because there is no 
reasonable possibility that a VA examination would 
substantiate the veteran's claim.  

In this case, the issue whether the veteran has a current 
disability resulting from traumatic injury in service 
requires competent medical evidence.  Such is clearly lacking 
in this case.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are essentially met, particularly in 
light of the veteran's demonstrated lack of cooperation.  In 
July 1998, and again in March 2003, the Board REMANDED this 
case for necessary development-particularly to include 
obtaining a VA examination of the veteran and a medical 
opinion.  However, while the veteran appeared for the 
scheduled VA examination on February 11, 2003, he became 
verbally loud and uncooperative, and refused to allow himself 
to be examined.  

The VA has documented the veteran's uncooperative (an 
inappropriate) conduct, including his "screaming" at VA 
medical center personnel and leaving the VA examination 
without explanation or apology.  To date neither the veteran 
nor his representative have offered an explanation or 
expressed a desire to cooperate in another VA examination.  
The Board must conclude that the veteran's conduct has made 
it impossible for VA to complete any further duty to assist 
or VCAA development in this case.  No further action is 
required under VCAA, given the unique facts of this case.  

In finding so, the Board notes that the CAVC has long held 
that "the duty to assist is not always a one-way street," and 
that, if the veteran wishes help, "he cannot passively wait 
for it in the circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Additionally, in Hyson, the CAVC also pointed out that VA 
must show that a claimant lacked "adequate reason" or "good 
cause" for failing to report for a scheduled examinations.  

In this case, there is no evidence on file demonstrating that 
the appellant had any "adequate reason" or "good cause" for 
failing to cooperate and be examined.  His service 
representative has not presented any argument along those 
lines on his behalf.  


Indeed, it is the burden of the veteran to show good cause 
for so doing.  See 38 C.F.R. § 3.655 (2003); Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 
Vet. App. 307, 311 (1992).  No good cause is shown from any 
evidence of record.  

Additionally, the veteran has failed to submit the sort of 
evidence necessary to support his claims on appeal, even 
though it is plain from the record that he has been advised 
on numerous occasions of what sort of evidence was required.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The evidence of record in no way serves as a substitute for 
the appellant's attendance at a VA examination.  See 38 
C.F.R. § 3.326(a).  

The appellant, moreover, has furnished no medical evidence 
which would serve as a viable substitute for the scheduled 
examinations.  See 38 C.F.R. § 3.326(b).  Accordingly, the 
decision is based upon the evidence presently of record.  

In the circumstances of this case, additional development or 
notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled to the 
extent reasonably possible, given the veteran's failure to 
cooperate.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Service Connection

The veteran asserts that his low back and neck were injured 
in a fall accident in 1977 while on active duty for training 
(ACDUTRA), which was from February 15, to July 20, 1977.  
Service connection for a low back and neck disorders is not 
warranted on a direct basis, as service medical records are 
silent for any related injuries in 1977 or at any other time.  
An examination report of January 1981 shows a complaint of 
recurrent back pain and frequent neck and shoulder pain.  
However, actual physical examination was completely negative.  
A June 1989 sick slip indicates a report of back pain.  
Significantly, the veteran denied any in-service treatment on 
VA examinations in September and October 1992.  Service 
connection on a direct basis is not warranted.  38 U.S.C.A. 
1110, 1131; 38 C.F.R. 3.303.

The Board emphasizes that the VA and private medical evidence 
of record shows no chronic acquired back or neck disorders 
until 1992-many years after the claimed 1977 fall injury, 
and at least two years after his February 1990 separation 
from inactive reserve duty in the California National Guard.  
Accordingly, service connection for arthritis of the cervical 
spine is not warranted on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112(a)(1), 1113, 1137; 38 C.F.R. 3.307, 3.309(a).

An initial September 1992 VA general medical examination 
report noted the veteran's reported history of sustaining 
back and neck injuries when he fell 40 feet in 1977 while in 
service.  The examiner's initial assessment was "history 
of" a crushed lumbar vertebrae with chronic discogenic 
disease.  The veteran was given an orthopedic examination in 
October 1992, which did not confirm the initial assessment 
and resulted in no diagnosis.  

Objective orthopedic examination of the back and neck in 
October 1992 was essentially normal.  The VA examiner was of 
the opinion that from an orthopedic standpoint, there seemed 
to be little significant degree of any injury, and no 
evidence of any radicular symptomatology regarding the back 
and neck.  X-rays showed a slight disc space narrowing at L3-
4 and L4-5, with a minimal anterior osteophyte formation, but 
an otherwise unremarkable spine.  

Current diagnoses include chronic back pain syndrome and 
cervical degenerative disc disease, with no relation to 
service, but by the veteran's reported history of an 
undocumented injury.  

The CAVC has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Board 
finds that the documented lack of any in-service treatment 
for the claimed back and neck injuries in 1977 is of greater 
weight than the veteran's post-1992 assertions of chronic 
pain and impairment.  

The veteran, himself, denied any treatment in service on VA 
examination in 1992, and this fact suggests no chronic back 
or neck disability in service within the meaning of 38 C.F.R. 
3.303(b).  That is, the Board need not pass judgment on the 
veracity of the veteran's reported history of undocumented 
injuries to the low back and neck in service.  Rather, the 
Board finds that chronic disability, within 3.303(b) is not 
shown by the evidence of record.  Similarly, continuity of 
symptomatology is lacking, since no treatment is shown in 
1977 or for the next 15 years, except an isolated incident in 
1989, which is not shown to have involved any 
hospitalization.  

The Board emphasizes that 3.303(b) requires a showing, by 
competent evidence, of either chronic disability in service, 
or continuity of symptomatology thereafter.  In the instant 
case, neither is shown as treatment from 1977 to 1992 is 
documented not to have been sought by the veteran.  The only 
logical conclusion is that he was experiencing no chronic low 
back or neck disability between 1977 and 1992.  While the 
Board has considered the veteran's statements of chronic low 
back pain and neck pain, his statements are not supported by 
the remaining evidence of record-primarily the 1992 VA 
orthopedic opinion, which suggests no such chronic back or 
neck injury or resulting impairment.  This medical opinion is 
of more probative value than the veteran's lay statements to 
the contrary.  

In coming to the above conclusion, the Board emphasizes that 
the CAFC has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The CAFC has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Board finds that the probity of the veteran's 
post-service statements on appeal are outweighed, in this 
case, by the other evidence of record, including the silence 
of any treatment from 1977 to 1992, as well as the October 
1992 VA orthopedic opinion.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence, as in the instant case. 38 C.F.R. 3.102.  The 
evidence of record is against the claim on appeal, which must 
be denied.  


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.

Entitlement to service connection for a chronic acquired neck 
disorder is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



